DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1)[0047] the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 12-16 is/are rejected under 35 U.S.C. 102(a)(1)[0047] as being anticipated by Soda (USPGPUB DOCUMENT: 2017/0338189, hereinafter Soda).


Re claim 1 Soda discloses in Fig 20, please see modified figure in office action, a semiconductor apparatus comprising: an insulating substrate(1)[0047] including a circuit pattern(within 2/3 of circuit board 100);  a semiconductor device(51) mounted on the insulating substrate(1)[0047] and electrically connected (by way of 53) to the circuit pattern(within 2/3 of circuit board 100); a case(58/57) storing the insulating substrate(1)[0047] and the semiconductor device(51); and an electrode(rightmost 52) attached to the case(58/57), wherein a tip surface(surface of rightmost 52 in contact with 53) of the electrode(rightmost 52) is jointed to the circuit pattern(within 2/3 of circuit board 100) with solder(53), the electrode(rightmost 52) is brought into contact with and pushed against the circuit pattern(within 2/3 of circuit board 100) by the case(58/57), and a projection(please see item labelled ‘projection’) is provided on the tip surface(surface of rightmost 52 in contact with 53) (since item labelled ‘projection’ is a shelf or ridge of rightmost 52, this may be interpreted as a projection).

The limitations “the electrode is brought into contact with and pushed against the circuit pattern by the case” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



    PNG
    media_image1.png
    357
    788
    media_image1.png
    Greyscale


Re claim 2 Soda discloses the semiconductor apparatus according to claim 1, wherein the electrode(rightmost 52) includes a  fixed portion(please see portion labelled ‘fixed portion’) (since portion labelled ‘fixed portion is unvarying, this may be interpreted as fixed) fixed to the case(58/57), and a rising portion(please see portion labelled ‘rising portion’) rising on the circuit pattern(within 2/3 of circuit board 100), and a height of an upper end of the rising portion(please see portion labelled ‘rising portion’) (since portion labelled ‘rising portion’  is emerging , this may be interpreted as rising) of the electrode(rightmost 52) is higher than a height of the fixed portion(please see portion labelled ‘fixed portion’).

Re claim 4 Soda discloses the semiconductor apparatus according to claim 1, further comprising a base plate(59), wherein the insulating substrate(1)[0047] is jointed to an upper surface of the base plate(59) (by way of lower3/53), and the case(58/57) is bonded (solder joint layer 53)[0118] on the upper surface of the base plate(59). 



Re claim 7 Soda discloses the semiconductor apparatus according to claim 1, further comprising another electrode(leftmost 52) placed in parallel to the electrode(rightmost 52).



Re claim 12 Soda discloses the semiconductor apparatus according to claim 1, wherein the semiconductor device(51) or a wiring is joined to the circuit pattern(within 2/3 of circuit board 100) to which the electrode(rightmost 52) is jointed.

Re claim 13 Soda discloses the semiconductor apparatus according to claim 12, wherein a distance from a jointing portion(portion of rightmost 52 jointed to 53) of the electrode(rightmost 52) and the circuit pattern(within 2/3 of circuit board 100) to an end portion of the circuit pattern(within 2/3 of circuit board 100), the semiconductor device(51) or external wiring is equal to or longer than a height of the solder(53) (51 is longer in the left to right direction than the height of 53).

Re claim 14 Soda discloses the semiconductor apparatus according to claim 1, further comprising a resin[0106] sealing the insulating substrate(1)[0047], the semiconductor device(51) and the electrode(rightmost 52). 

Re claim 15 Soda discloses the semiconductor apparatus according to claim 1, wherein the semiconductor device(51) is formed of a wide-bandgap semiconductor [col 4, lines lines 55-60].

Re claim 16 Soda discloses in Fig 20, please see modified figure in office action, a manufacturing method of the semiconductor apparatus comprising:
mounting a semiconductor device(51) on an insulating substrate(1)[0047] and electrically connecting the semiconductor device(51) to a circuit pattern(within 2/3 of circuit board 100) of the insulating substrate(1)[0047]; and
attaching a case(58/57) so as to store the insulating substrate(1)[0047] and the semiconductor device(51) and solder(53)-jointing a tip surface(surface of rightmost 52 in contact with 53) of an electrode(rightmost 52) attached to the case(58/57), to the circuit pattern(within 2/3 of circuit board 100),
wherein when the case(58/57) is attached, the electrode(rightmost 52) is brought into contact with and pushed against the circuit pattern(within 2/3 of circuit board 100) by the case(58/57) (since 58/57 is pressed on rightmost 52 against 2/3 of circuit board 100, this may be interpreted as the electrode is brought into contact with and pushed against the circuit pattern), and
a projection(please see item labelled ‘projection’) is provided on the tip surface(surface of rightmost 52 in contact with 53)(since item labelled ‘projection’ is a shelf or ridge of rightmost 52, this may be interpreted as a projection).

The limitation " wherein when the case is attached, the electrode is brought into contact with and pushed against the circuit pattern by the case " is only a statement of the inherent properties of transparent layer. Soda discloses a case(58/57) comprising material substantially identical to that of the case of the instant application, claimed properties or functions are presumed to be inherent. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soda in view of Shimuzu (USPATENT: 9859195, hereinafter Shimuzu).


Re claim 3 Soda discloses the semiconductor apparatus according to claim 1, wherein the case(58/57) includes an — external wall enclosing the insulating substrate(1)[0047] and the semiconductor device(51), 

Soda does not disclose a projecting portion projecting toward inside of the external wall from the external wall, and the electrode(rightmost 52) is pushed down by making contact with a lower surface of the projecting portion and receives force of being brought into contact with and pushed against the circuit pattern(within 2/3 of circuit board 100). 

Shimuzu discloses in Fig 1 a projecting portion (bottom L-shaped portion of 6) projecting toward inside of the external wall from the external wall (6), and the electrode(rightmost 52) is pushed down by making contact with a lower surface of the projecting portion and receives force of being brought into contact with and pushed against the circuit pattern(within 2/3 of circuit board 100). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shimuzu to the teachings of Soda in order to provide a semiconductor device that can be reduced in size and that is configured to allow reduction of the thickness variations in the joint materials for connecting the semiconductor elements and the electrode terminals [col1, lines 50-65, Shimuzu]

Re claim 5 Soda discloses the semiconductor apparatus according to claim 1, 

Soda does not disclose wherein the case(58/57) is directly bonded to the insulating substrate(1)[0047].

Shimuzu discloses in Fig 1 wherein the case(6) is directly bonded to the insulating substrate(1)[0047].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shimuzu to the teachings of Soda in order to provide a semiconductor device that can be reduced in size and that is configured to allow reduction of the thickness variations in the joint materials for connecting the semiconductor elements and the electrode terminals [col1, lines 50-65, Shimuzu]

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soda in view of Komatsu (USPGPUB DOCUMENT: 2016/0343642, hereinafter Komatsu).


Re claim 8 Soda discloses the semiconductor apparatus according to claim 1, 

Soda does not specifically teach wherein the projection(please see item labelled ‘projection’) is not provided at a peripheral portion of the tip surface(surface of rightmost 52 in contact with 53). 

Komatsu discloses in Fig 6B wherein the projection(20) is not provided at a peripheral portion of the tip surface(tip surface of 21). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Komatsu to the teachings of Soda in order to have the end portion is electrically and mechanically connected to each of the circuit boards [0036, Komatsu]


Re claim 9 Soda discloses the semiconductor apparatus according to claim 1, 


Soda does not specifically teach wherein two or more projection(please see item labelled ‘projection’)s are provided.

Komatsu discloses in Fig 6B wherein two or more projection(left/right 20)s are provided.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Komatsu to the teachings of Soda in order to have the end portion is electrically and mechanically connected to each of the circuit boards [0036, Komatsu]


Re claim 10 Soda discloses the semiconductor apparatus according to claim 1, 

Soda does not specifically teach wherein a slit is provided on a side surface of the rising portion(please see portion labelled ‘rising portion’) of the electrode(rightmost 52).

Komatsu discloses in Fig 6B wherein a slit (20s) is provided on a side surface(inner side) of the rising portion(the emerging portion 20, may be interpreted as the rising portion) of the electrode(20/21).



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Komatsu to the teachings of Soda in order to have the end portion is electrically and mechanically connected to each of the circuit boards [0036, Komatsu]


Re claim 11 Soda discloses the semiconductor apparatus according to claim 1, 

Soda does not specifically teach wherein a thickness of the rising portion(please see portion labelled ‘rising portion’) of the electrode(rightmost 52) is partially thin. 

Komatsu discloses in Fig 6B wherein a thickness of the rising portion(the emerging portion 20, may be interpreted as the rising portion)  of the electrode(20/21) is partially thin (thinned by the slit 20s). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Komatsu to the teachings of Soda in order to have the end portion is electrically and mechanically connected to each of the circuit boards [0036, Komatsu]



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soda in view of Saito (USPGPUB DOCUMENT: 2019/0139873, hereinafter Saito).

Re claim 6 Soda discloses the semiconductor apparatus according to claim 1, 

Soda does not disclose wherein a recess is provided on the circuit pattern(20), and the projection(please see item labelled ‘projection’) is fitted into the recess.  

Saito discloses in Fig 6 wherein a recess (recess of 20) is provided on the circuit pattern, and the projection(42) is fitted into the recess.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Saito to the teachings of Soda in order to connect lead connectors to the respective second leads[0052, Saito]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819